ENGLAND, Chief Justice, and SUND-BERG and HATCHETT, Justices,
dissenting.
We dissent from the Court’s affirmance of the trial court’s order, its denial of a stay pending appeal, and its denial of Darden’s motion for oral argument. We would grant a stay of execution for forty-eight hours, allow the parties oral argument and thereafter render a decision on an expedited basis.
Darden challenged the state’s clemency proceeding in circuit court before a warrant was signed for his execution. The court had subject matter jurisdiction of the lawsuit * and the trial judge entered an order dismissing Darden’s complaint with prejudice. Darden is entitled to appellate review • of that order. We disagree with our colleagues on the form which that review should take under the special circumstances of this case. That is, we would not decide the merits of the appeal without according Darden’s counsel oral argument.

 Sullivan v. Askew, 348 So.2d 312 (Fla.1977).